Citation Nr: 1021354	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbar disc disease L4-L5 with protrusion and possible 
impingement of L4 nerve root and L3-L4 mild disc bulge (low 
back disability).

2.  Entitlement to a rating in excess of 10 percent for pes 
planus.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in January 2007 and 
September 2008 by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Veteran was 
notified of the VCAA duties to assist and of the information 
and evidence necessary to substantiate his claims by 
correspondence dated in May 2006, May 2008, and December 
2008.  The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was provided 
notice as to these matters in May 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records not in 
the custody of a Federal department or agency, reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c)(2).  VA has a duty to assist 
the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Veteran contends that increased ratings are 
warranted for his service-connected low back and pes planus 
disabilities and that he is unemployable because of these 
disorders.  He claims that he experiences severe, 
incapacitating pain in the back, lower extremities, and feet 
with episodes of complete loss of sensation in the lower 
extremities and feet.  The Board finds, however, that the 
available record includes unclear or inconsistent medical 
evidence as to the etiology of disability manifestations.  

The evidence includes an August 2008 private medical opinion 
from W.R., M.D., noting that the Veteran has myelopathy of 
the thoracic/lumbar spine.  No opinion as to etiology was 
provided and the treatment records from Dr. W.R. are not of 
record.  A May 2009 VA treatment report, however, noted that 
findings and history were suggestive of lumbar radiculopathy 
with no clinical signs of myelopathy.  Records dated in June 
2009 and December 2009 included diagnoses of idiopathic 
bilateral lower extremity neuropathy.  A September 2009 nerve 
conduction study of the lower extremities was normal with no 
evidence of neuropathy.  A December 2009 podiatry clinic 
report noted the Veteran complained of bilateral lower 
extremity pain with ankle pain and foot cramps.  The examiner 
noted mild soft tissue swelling and suggested that additional 
studies may be helpful.  Therefore, the Board finds 
additional medical opinions are required for an adequate 
determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him for the disabilities at 
issue.  He should be specifically 
requested to either provide copies of 
all treatment records maintained by Dr. 
W.R. or to provide the necessary 
authorization for VA to assist him in 
obtaining those records.  

After the Veteran has signed the 
appropriate releases, all identified 
pertinent records should be obtained 
and associated with the claims folder.  
All attempts to procure records should 
be documented in the file.  If these 
records cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to the current 
nature and extent of his service-
connected low back and pes planus 
disabilities.  The examiner must identify 
all orthopedic and neurologic 
manifestations of the service-connected 
disabilities and perform all indicated 
tests and studies necessary for an 
adequate opinion.  An opinion should also 
be provided as to whether or not the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for 
Spine Examinations, revised on 
April 20, 2009.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  An 
explanation should be provided if 
additional tests or studies are not 
considered to be necessary.

Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

4.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with appropriate 
consideration of all the evidence of 
record.  If any benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


